DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,498,926 to Browne et al.
Re Claim 1, Browne et al disclose a vehicle, comprising: a hood (see figures) defining at least one opening; and a vent (14) positioned within the at least one opening, the vent being reconfigurable between a closed configuration (Figure 3B), in which the vent substantially prevents air flow through the at least one opening in the hood, and at least one open configuration (figure 3A), in which the vent allows air flow through the at least one opening in the hood, the vent including an integrated shape memory material (16)  such that, upon actuation, the shape memory material deforms (16) to thereby reconfigure the vent (14).  Re Claim 2, Browne et al disclose wherein the vent includes: a body (12); and at least one vane (14) movable in relation to the body between a plurality of positions to thereby reconfigure the vent between the closed configuration and the at least one open configuration. Re Claim 3, Browne et al disclose wherein the shape memory material is incorporated into to the at least one vane (see figure 2).  Re Claim 4, Browne et al discloses wherein the at least one vane (14) is connected to the body such that the at least one vane is pivotable (about 18) in relation to the body (12).  Re Claim 5, Browne et al discloses wherein the at least one vane includes a plurality of vanes (14).  Re Claim 6, Browne et al .
Allowable Subject Matter
Claims 12-17 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612